Title: To John Adams from William Cunningham, 14 June 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, June 14. 1809.

I am favoured with yours of the 7th. inst. After telling me that the employment of your thoughts upon your public essays precludes your attention, for the present, to my letters, I should be bereft of apology for filling again a whole sheet, if you had not also said that you are in no apprehension of being inundated. Amidst the heaviest outpouring which may be supposed to be congregating in the elements of human vengeance, I know you will stand like a conductor of electric fluid, which the lightning can only seize, envelope, and rush down its sides, but which it leaves uninjured to cool, and to stand again, with its daring points, amid the storm.
That you are a friend to an indivisible union of these States is most clearly evinced; and you derive from your concern for their common welfare as indisputable a right as was possessed by Augustus, to the honourable and endearing title of “The Father of your Country.”
It was then, because Mr. Jno. Q. Adams, had given the upstart, scribbler, and pedantic mystagogue Eaton, his deserts, that he spit at him the venom toady poison with which he was so much distended. This description of his venom gives it fitter qualities for a Bull’s manger, to inspirit him for the bating, than for whip cream in a dessert.
I take the Patriot, but either through miscarriage or purloining, I have failed of the reception of two of the numbers. You ask me, “What is thought of your communications, and, whether and wherein, you have exposed yourself?” I understand that a replication to your papers will be a task assigned to, or assumed by Colman. But if you are not to be answered, some short sentence of scurrility will be invented and scattered. An elderly and respectable clergyman, on his way home from Boston, called on me last Friday, and continued over night. He informed me, without any reserve, that Mr. Whitney, your Minister, represented to him, that your resolution to rescue your reputation from reproach, was regarded, by your whole Family, as an unfortunate determination, but that you are inexorable to their entreaties to desist. This is one of the tales of the table, and whether true, or unfounded, ought not, I think, to be propagated by Mr. Whitney, without permission. Osgood made a lunge pass at you in his Election Sermon, but he is as among the pragmatical:—Perhaps the Clergy have got their cue. Some of the village papers, mere puppies of the pack, have scented, and wag their joy that they have dared to bark at some of your numbers. It is unnecessary to refer you to these papers, for like Alexander or Scander, you can enter the lists with none but Kings. You may have noticed that the Repertory, which I consider as sounding the highest note in the federal gamut, lately insinuated, that Everett and Munroe were put by you into the typographical department to serve as the instruments of your ill-will against certain characters. But this arrow is unbarb’d by the perfect harmony between your sentiments now on the impressment of our Seamen, and the sentiments, on the same subject, entertained by you forty years ago. In your defence of the British Soldiers, you advanced the doctrines which you now defend. Indeed it may be justly observed, that, as you said in your Letter to Perley, your thoughts on Government have all been frankly avowed, and undeviatingly followed. But what of that? The man who, to shun the crookedness of this world’s ways, stretches his path of principle, like a turnpike, over bogs and morasses, through hills and over vallies, will discover in his way the track which he avoided—sometimes it will appear upon his right hand, and sometimes upon his left—sometimes it lies in his course, and sometimes he intersects it, but for the most part he leaves it wholly out of sight; and though his own path is straight, he will be accused by the herd of wanderers in the devious way, with inconsistency! The political guide who would preserve, in the vox populi, a character for uniformity, must be like the goose which leads a flock in their migration—when he veers, he may venture, if his flock will follow; but to fly alone, even though his course is direct to the region he is seeking, what a goose! The accusation of being actuated by malice or revenge in your advocacy of the sentiments you proudly professed at an early period of the Revolution, is an instance of the most abandoned profligacy; and it is singular that you should be represented as an anthropophagi (for there is little or no difference between the deeds of malignity, and eating of flesh.) in your very attempts to defend the lives and liberties of an important and much exposed class of your fellow-men. But such sports-men at your reputation will find they have been discharging popguns at an elephant.
The enquiry, “Whether, and wherein, you have exposed yourself,?” imposes upon me the most difficult of duties, though one which, towards a great mind, may be performed without dread. Before I reply, I cannot but remark on the free and flowing style in which your developement is written. To an application I made to you last Winter for some statements, you answered that you had neither hands, nor eyes, nor time to write. The occasion which has brought you before the public has been the Medea of your renovation. The struggle in which you are engaged, may demand the strength of earlier years, and I am happy in the discovery, that you are in the vigour of the restored Æson.
In the number, dated Maywherein you describe the importunate and fatigueing earnestness of Hamilton to inoculate you with his visionary fears, you piteously and deridingly use, in a notice of his person, the adjective little. I lamented the appearance of that descriptive word, because the stature of a man has no relation to a mensuration of his mind; and I lamented it because it may bee too chargeable with acrimony. If men were to rank high, or to be undervalued according as they are high or low on the size-stick, Maximin must have been the greatest, and Napoleone is the least of all adult Monarchs. I know that you had too much provocation in the gross incivility, I might say rudeness of Hamilton towards you, but would not your exposures of him had as much weight had you omitted an expression of contempt? It is possible that as nature has not given me indemnity against such a stroke, I may be too sensible to its wrong.
In the number dated May 29th. I have some doubt whether you have not too incautiously asserted of Mr. Ames that “despair of a reelection from the increase of the opposite party in his district, had induced him to decline to stand a candidate.” At the election which next ensued after his speech on the British Treaty, I know that he had not the most distant thoughts of expectation of being rechosen. This appears by his Letters to Dr. Clarke, and others.  Boston, was in a ferment against the Treaty, and forwarded their Resolutions to Philadelphia by the wood-chuck Revere. At the election referred to, Ames did not suffer his doubts, or his despair of a reelection to influence him to decline being a candidate. “The delicacy of his health, and the despondency of his disposition”, are very correctly assigned as causes of his refusal to be a candidate; and were not these enough to mention? In this paper you have unfolded many of the particulars which you disclosed to me at an interview I had the honour to have with you at your House in August 1804, and which I took preserved to assist me in the composition of some essays. Comparing its contents with my minutes, I cannot but think you are more courteous than I am, in being willing to bestow so much unqualified praise upon Mr. Jefferson. You strengthen an encomium on this gentleman, by founding it on “an intimate friendship of five and twenty years,” and by a fellowship, perhaps as long, in public business. According to my memorandums, you mentioned, at the interview in 1804, that Mr. Jefferson, while a Member of the old Congress, frequently vented severe sarcasms upon Religion, and once in debate, spoke sneeringly of the Scriptures, which drew you from your seat. The strength and severity of your observations, in reply, procured you acknowledgements from R. H. Lee, and two others. You acknowleded Jefferson to have been a student in some branches of learning, but thought him superficially acquainted with the science of civil rule. You gave me a minute account of the framing of the Declaration of Independence, and why, and to what extent, he had a hand in it. And you told me, that when Mr. Jefferson was appointed Ambassador to France, he informed you, that he would not embark without his family, and that he would not be exposed to a British-man-of-war for all this world. All these particulars, but without the most distant allusion to the source whence I derived them, have been incorporated into my political speculations, and I have reposed upon you for my authority. In addition to this, in a Letter, dated Jan. 16th. 1804, after enumerating the various stations in his political life, you speak thus of Mr. Jefferson:—“Anecdotes from my memory would certainly be known. There are some there known only to him and me. But they would not be believed, at least they would be said not to be believed, and would be imputed to envy, revenge or vanity. I wish him no ill. I envy him not. I shudder at the calamities which I fear his conduct is preparing for his Country, from a mean thirst of popularity, an inordinate ambition, and a want of sincerity.” If you have written and spoken in this manner to others, and it should become public, would it not palsey your pangyrie? I know that this enquiry can be very properly pursued by an “analysis of investigation,” and after all, if your candour and generosity towards Mr. Jefferson have been too great, it cannot be called “a blameable excess.”
Again. In the third column, you say, Hamilton’s “friends among the Heads of Departments, and their correspondents in Boston, New-York & Philadelphia, sympathised with him very cordially in his hatred of Gerry, and of every other man who had laboured and suffered early in the Revolution.” Have you not gone too far here? Were not Washington, Knox, Pinckney, and many more, “who had laboured and suffered early in the Revolution,” in the confidence of Hamilton and his friends?
Respecting Hamilton’s synopsis, handed to you by Mr. Tracy, I recurred to my notes. I find the Army was to be 100,000 instead of 50,000.
In the Patriot of last Saturday, you say, that a majority in the States south of the Hudson, would have confederated under Burr, and a majority, north of that river, under Hamilton—that Burr would have beaten Hamilton to pieces—what would have followed, you say, let the prophets foretell.” Is not the mastery of the Chiefs as much a matter of prediction as any of the consequences? Is it not the main question. I must, on your account, as well as my own, defer a farther examination.
You have noticed the batch of Representatives for Boston. Two are of the cornuted kind, and if a just portrait was drawn of many of them, a Calf, as in the picture of the Butcher created an Esquire, would be seen peeping over their shoulders. I wonder that the notional Bostonians, in their whimsies of equality, had omitted a representation of the gentlemen of the brush and scraper. It is fortunate that the powers of this host are neither seigurial nor sempiternal. If there were no greater adepts in the art of entrapping than are to be found in this list, we should be unexposed to deep Machiavelianism—but those who are not allowed the tactility of the keys, may be employed to blow the bellows.
We are taught by Mr. Gore’s precepts, but we have been moved by his example. The conciliatory temper he has inculcated in his Speech, if it does not carry some fatal concealment, like the Arpega of Nabis, may have a happy effect in tranquilizing the Commonwealth. But if his shew of moderation is like a fad-iron, which carries to the eye the outward sign of coldness, while it is full and relentive of a pressing heat, we shall be but the more convulsed—When a boat goes down with the current against the apparent effort of her oars, we know there is an influence at bottom which will not be counteracted.
Is not the “Review of the Works of Fisher Ames,” written by the Younger Pliny?
With veneration and affection, / I am, Dear Sir, / Your most obliged Friend

Wm. Cunningham. Jr.I must entreat you to pardon the haste in which I have written.
